In support of their application for a default judgment, the defendants and third-party plaintiffs submitted an attorney’s affirmation. Because the complaint was not verified, this submission was defective as CPLR 3215 (e) requires “proof by affidavit made by the [moving] party of the facts constituting the claim, the default and the amount due”. Therefore, a default judgment could not be entered (Colonial Country Club v Village of Ellenville, 89 AD2d 935; Georgia Pac. Corp. v Bailey, 77 AD2d 682; Union Natl. Bank v Davis, 67 AD2d 1034). In addition, we have previously held that entry of a default judgment on a third-party complaint should generally await the determination of liability in the main action and until a cause of action for indemnity has accrued (Multari v Glalin Arms Corp., 28 AD2d *631122, 124, appeal dismissed 23 NY2d 740). Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.